Citation Nr: 1207548	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  03-25 281A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for scoliosis based on incurrence or aggravation during service.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to headaches and scoliosis.


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel
INTRODUCTION

The Veteran served on active duty from October 1979 to January 1981.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from March 2003 and September 2004 rating decisions.

In August 2006, the Board issued a decision reopening a claim of service connection for scoliosis based on incurrence or aggravation during service, and denied on the merits the claims listed on the title page.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  In a decision dated September 2008, the Court remanded these claims to the Board for readjudication and the issuance of a new decision.

In April 2009, the Board again denied the claims, and the Veteran once again appealed the Board's decision to the Court.  In November 2009, the Court remanded the issues to the Board pursuant to the terms of a Joint Motion for Remand (JMR).

As an initial point, in the April 2009 decision, the Board reopened the Veteran's previously denied claim for service connection for scoliosis.  

While the decision was purportedly vacated in its entirety by a November 2009 Court order, which enforced a joint motion for remand; the JMR did not actually object to the Veteran's claim being reopened, and given the fact that the evidentiary record has not changed in any way that would suggest that the Veteran's claim should not be reopened, the Board will treat the Veteran's scoliosis claim as reopened, and will not waste time or resources reprinting the rationale for such a conclusion from the April 2009 decision. 





FINDINGS OF FACT

1.  The Veteran's scoliosis existed prior to service and was not permanently aggravated by her military service beyond the natural progression of the disability.

2.  The Veteran's reported back injury in service did not cause a permanent back disability.

3.  The Veteran's current migraine headache disorder was neither incurred in, nor caused by, her military service.

4.  The Veteran is not service-connected for either a headache or back disability, and there is no competent evidence even suggesting a direct association between a current acquired psychiatric disorder and the Veteran's military service.


CONCLUSIONS OF LAW

1.  Service connection for scoliosis based on in-service incurrence or aggravation is not established.  38 U.S.C.A. §§ 1111, 1131, 1132, 1137, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2011).

4.  Service connection for headaches is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).

5.  Service connection for an acquired psychiatric disorder on a direct basis, or as secondary to headaches or scoliosis on the bases of proximate cause or a disability that existed prior to service was permanently worsened by a Veteran's military service, and that such worsening was beyond the natural progression of the condition, is not established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires: (1) medical evidence of a current disability; (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease; and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

The law provides that a Veteran who served for six months or more during peacetime after December 31, 1946, shall be presumed to be in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance and enrollment, or where evidence or medical judgment is such as to warrant a finding that the disease or injury existed before acceptance and enrollment.  38 U.S.C.A. § 1132. 

VA's General Counsel has held that to rebut the presumption of sound condition under 38 U.S.C.A. § 1132, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service. This includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  However, aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence in the record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b).

Here, scoliosis was not noted on the Veteran's September 1979 enlistment physical; and she is therefore to be presumed to have been in sound condition upon entry into military service.  To rebut this presumption, VA must show by clear and unmistakable evidence both that the scoliosis pre-existed service and that it was not aggravated by service.   If VA cannot rebut this presumption, service connection must be granted.

Did the Veteran's scoliosis pre-exist service

The medical records clearly and unmistakably establish that the Veteran was diagnosed with idiopathic mild right dorsal scoliosis prior to her entrance into active service in October 1979.  In this respect, a February 1976 private treatment record noted the Veteran's history of back injury in the 9th grade with intermittent backache in the mid-dorsal region.  X-rays showed a main curve from T-7 to T-12 at 13 degrees and a hump at 12 millimeters with the left thoracic valley.  The Veteran's treating physician expressed a belief that her curve would not increase significantly due to the relative maturity of her spine.

Based on this evidence, which is dated prior to the Veteran's enlistment in the military and which shows that she was specifically diagnosed scoliosis based on x-rays of her back, no logical argument can be advanced that the Veteran did not have scoliosis prior to entering military service.  Moreover, it is clear that the scoliosis had been symptomatic prior to enlistment, as the Veteran had sought medical treatment for it.

The parties to the JMR concede as much, stating that "there is no dispute that the Appellant's scoliosis pre-existed service."  (JMR at p.5).  The Board concurs with such a conclusion.

Despite this overwhelming evidence of a pre-existing condition, the Veteran has, on at least two occasions, asserted that her scoliosis did not pre-exist service.  In her substantive appeal a VA Form 9 received in September 2003, the Veteran argued that her scoliosis "DIDN'T existed prior to service.  This condition existed during basic training, and continue to existed during my military service."  

It is important for the Veteran to understand that this clear statement ("DIDN'T") undermines her credibility with the Board. 

In a VA Form 9, received in August 2004, the Veteran argued "... the VA continue to say that my condition existed prior to service.  This is not 'TRUE.'  I was in the 'BEST' of health before enter the military service."

It is important for the Veteran to understand that this statement also undermines her credibility with the Board.  The factual evidence on this point is very clear, undermining all factual statements made by the Veteran in his case.   

In this regard, it is important to note that lay testimony is considered competent to report symptoms such a back pain as they are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  As such, the Board is compelled to address the Veteran's assertions.  However, in adjudicating this claim, the Board must assess not only competency of her statements, but also their credibility.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 
 
In the April 2009 decision, the Board found that the Veteran's credibility as to symptomatology was placed into question by her allegation that she did not have scoliosis which pre-existed service.  The Veteran's representative challenged this assertion, arguing in a March 2010 brief that the Board improperly used an alternative argument to impugn the Veteran's credibility and that this issue should not "resurface" in additional adjudication.  The basis for this argument is very unclear.   

The Board reviewed and considered the representative's argument, but ultimately disagreed, providing a lengthy explanation of its conclusion in a March 2010 remand.  Given the relevance of this discussion, it is reproduced in part below.

During service, the Veteran signed a document on October 2, 1980 attempting to retract a prior statement that she had hurt her back prior to service.  This argument was premised on an assertion that she was admitted to active service without a disability being detected.  

This statement from the Veteran clearly indicates that there is a dispute regarding the existence of her disability prior to service.  The Veteran herself has argued that her scoliosis did not exist prior to service or, that if it did, it first became symptomatic in service.  As noted, the Board cannot simply ignore evidence potentially favorable to her claim, and must make a credibility determination on this issue.  

Quite simply, the Veteran's more recent allegations of having no back symptoms prior to service are overwhelmingly outweighed by her own statements contained in medical records dated both before and during her military service.  The Veteran has not been consistent regarding when her back disability began, which impacts negatively on all her claims with the VA.  

As such, the Board finds on this record that the Veteran clearly entered active service with symptomatic idiopathic mild right dorsal scoliosis.  The Veteran's allegations of having no back disability prior to service are not credible and reflect that the Veteran is not a reliable historian of events which occurred approximately 20 years earlier.  Therefore, her statements are not sufficiently credible to establish that her back disability began during service, and places all other factual statements of the Veteran into question. 

This, however, does not end the discussion of whether the Veteran's back condition existed prior to service, as a VA medical professional asserted in an April 2003 that:

The Veteran reports of sustaining the injury to her back during basic training, at which time she fell while carrying a back pack and performing exercises.  After completing basic training, she proceeded to her assigned duties and noticed a worsening of the pain.  She then reported to the Medical station and was treated by military personnel and subsequently discharged since she was no longer fit for duty.  

In considering the above history and based on the veteran's presentation, and the fact that she passed her physical examination for enlistment into the military inspite of her prior history of Scoliosis; it is more likely than not that the injury occurred as stated above while the veteran served in the military.

The parties to the JMR have asserted that the Board is not free to discount this opinion on the basis that the claims folder was not reviewed.  Yet, the Board does not, and has not, disagreed with this statement of law.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and 
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner's opinion based on accurate lay history was deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

First, while the medical professional in April 2003 stated that it was more likely than not that the injury occurred as stated above, this opinion, taken at its word, only establishes that the Veteran fell while in training and subsequently appreciated an increase in back pain.  The Board finds that this opinion does not actually diagnose a current back disability or link a current back disability to a fall in service.

In the April 2009 decision, the Board correctly noted that the April 2003 statement did not explain the "presentation" or diagnosis of the Veteran, which reduced the probative value of the opinion, not simply that the examiner did not review the claims file.  Notably, an August 2003 x-ray report described "mild" dextroscoliosis at the thoracolumbar junction without any other abnormalities, which is essentially the same finding that the Veteran was given prior to service.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record). 

Importantly, the Board also found, and still believes, that the probative value of the April 2003 opinion was reduced as it was based entirely on the Veteran's reported history, which is clearly and unmistakably inaccurate, for reasons cited above.

As held above, the Board has found that the Veteran had symptomatic scoliosis prior to service which was not acknowledged in anyway by the April 2003 opinion (simply stated, it was because the Veteran was not telling the doctor the complete medical history, for reasons that seem nearly self-apparent).  Also, the Veteran has been arguing that her back was asymptomatic prior to service which may have formed the basis for the April 2003 opinion; yet the medical evidence shows otherwise.  Thus, the Board properly discounted the probative weight of this opinion as it was not shown to be based on an accurate factual predicate.  See Reonal, 5 Vet. App. at 460-61.  

The April 2003 opinion did not express awareness of significant evidence against this claim; rather, the medical professional rendered an opinion that was based upon the Veteran's "presentation", which the Board has found, for reasons cited above, not credible.

Notably, the Veteran underwent VA examination in January 1982, at which time she complained of persistent low back pain with an inability to stand for any length of distance.  The examiner noted that the Veteran was either unwilling or unable to flex her lumbar spine more than 40 degrees forward.  X-rays showed dexter rotary dorsal scoliosis, slight levo-rotory lumbar scoliosis, with no other pathology noted.  The examiner provided diagnoses of chronic low back syndrome, and marked anxiety reactions with symptoms out of proportion to physical findings, which only supports the finding that the Veteran is not being credible when she speaks about the nature of her disability.  

Overall, the April 2003 VA clinician opinion lacked a sense of context of the entire evidentiary record involving the Veteran's symptomatic scoliosis which pre-existed service, a Medical Board examination report which found that the Veteran's scoliosis was not aggravated during service, and a January 1982 VA examination report which questioned the Veteran's "presentation" at that time.  The Board finds that based on these facts the April 2003 VA clinician's opinion is entitled to little, if any, probative weight when compared to the entire evidentiary record.

Nevertheless, the Board remanded the Veteran's claim to obtain a VA examination, which was provided in September 2011.  The examiner interviewed and examined the Veteran, and reviewed her claims file.  However, the examiner concluded that it was less likely than not that the claimed back disability was incurred in or caused by the claimed in-service injury.  The examiner explained that the service record did not document objective findings that were consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine, such as a fracture or dislocation.  In the absence of such findings, a post-traumatic or chronic inflammatory process is less likely than not.  Additionally, it was found that the Veteran was on active duty for fewer than 10 years, and thus any micro trauma that the Veteran sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a post traumatic or chronic inflammatory process, since the literature suggested that a 10 year exposure was a threshold.  Moreover, the Veteran's radiographs did not reveal any advanced degenerative changes and therefore were inconsistent with a post traumatic process.

This medical opinion of record directly addressed the question which needed to be answered; that is whether the Veteran's reported fall in service caused a chronic back disability.  Unfortunately, the examiner unequivocally concluded that this injury did not cause or aggravate a permanent back injury.  The opinion was well supported and it is therefore entitled to great weight.

Thus, having reviewed the evidence, the Board concludes that the Veteran's scoliosis did pre-exist her service and any intervening back injury that was incurred during service did not cause a chronic disability. 

Was the Veteran's pre-existing scoliosis aggravated during her military service 

Given that it has been established that the Veteran's scoliosis existed prior to service, the issue now becomes whether the evidence clearly and unmistakably establishes that the Veteran's scoliosis was not aggravated during service.  38 U.S.C.A. § 1111.  See Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
As noted, a aggravation may not be conceded where the disability underwent no increase in severity during service.  38 C.F.R. § 3.306(b).  Moreover, a temporary or intermittent flare-up of symptoms of a condition, alone, does not constitute "aggravation" unless the underlying condition worsened.  See Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991)

As an initial point, the Veteran is not considered competent to establish that her pre-existing scoliosis was aggravated by service.  It is true that, as a lay person, the Veteran is competent to report what comes to her through her senses.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, she would, for example, be competent to describe symptoms of back pain.  However, in Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue is medically complex.  Moreover, it is the Board's obligation when considering whether lay evidence is competent to determine, on a case by case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011); see also Jandreau v. Nicholson,  492 F.3d 1372, 1376-77.
 
In this case, the Board concludes that the determinations of whether a spinal disability was permanently worsened, and, if so, whether such worsening was beyond the natural progression of such a disability are complex medical determinations, as they require more than just a perception of a symptom such as pain, but rather involve an assessment of whether an underlying spinal disability actually changed in severity.  As such, the Veteran simply lacks the medical training and expertise to provide such a complex medical opinion in this case; and her opinion is therefore insufficient to establish that her pre-existing scoliosis was aggravated by service.  Similarly, the "buddy" statements which the Veteran has submitted also lack the medical expertise to constitute probative opinions as to whether her scoliosis was permanently aggravated by her military service.

Beyond the above, there is the question of the Veteran's credibility when she states that this condition became worse during service (for example: a statement from the Veteran saying she had more pain during service than before service has some probative value if her factual statements are to be believed).  But, this is a factual question, not a medical question.  For reasons cited above, her statements are in question and the Board finds that such factual statements from the Veteran, if they were made, are not to be believed. 

Nevertheless, while these lay statements are not competent to establish aggravation, the burden of proof is not on the Veteran.  That is, she does not have to prove aggravation, rather VA must show by clear and unmistakable evidence that her scoliosis was not permanently aggravated.

As noted, the Veteran's scoliosis appeared to be symptomatic prior to her enlistment as shown by several pre-service treatment records, although she denied any back problems at her enlistment physical.

In March 1980, the Veteran presented in the troop medical clinic reporting a history of back pains which existed prior to service (EPTS) (again, providing more evidence are her central factual statement that this problem did not exist prior to service).  She informed the clinician that x-rays performed in "October 1979" demonstrated a "crooked spine" which, according to her physician, would eventually improve.  Examination demonstrated a positive forward shift at the right shoulder with increased prominence at the right scapular region.  An impression of R/O scoliosis was rendered.

On September 13, 1980, the Veteran was referred for a physical therapy consultation due to marked scoliosis with history of injury by one year and reinjury during Advanced Infantry Training (AIT).  The Veteran reported having experienced lower back pain for 3-4 days with a long history of back pain.  It was noted that she had been diagnosed with scoliosis in high school, and that she had a long history of back pain without a history of trauma.  Examination demonstrated dextroscoliosis with a forward head, kyphosis and lordosis.  An assessment of chronic low back pain was provided.

On September 26, 1980, the Veteran underwent an orthopedic consultation following a physical therapy referral.  The Veteran reported having experienced low back pain for 11/2 weeks as well as chronic back pain without a history of trauma.  X-rays showed slight dextroscoliosis, but were otherwise within normal limits.  The Veteran had not obtained relief of symptoms with physical therapy, and had filed a complaint with the hospital adjutant concerning her back pain.  The orthopedic consultant noted the Veteran's pre-service history of being diagnosed with scoliosis, and having "troubles" during basic training which were not reported.  The orthopedic physician opined that the Veteran "obviously should not have come into the service, because of her symptomatic scoliosis, EPTS."   

On October 2, 1980, the Veteran submitted a statement describing a back problem which had worsened during her active duty.  She admitted to making a statement of hurting her back during her senior year of high school, which she thought was true at the time.  However, she asserted that the statement could not have been true as she passed her physical examination and was admitted to the Army.  She described an episode in basic training where she fell carrying a back pack and experienced back pain.

In an October 20, 1980 treatment note it was reported that the Veteran had a history of lower back pains while marching in basic training one year previous with injury due to a rucksack.  She was given an assessment of chronic back pain probably (prob) secondary (2°) to scoliosis.  She was subsequently provided a temporary physical profile.

On November 10, 1980, the Veteran underwent a Medical Board examination.  At that time, the Veteran reported a history of having some back troubles while in high school.  X-ray examinations were conducted, and her treating physician informed her that her symptoms would improve over time.  She reported having back troubles during basic training but being too scared to report her symptoms.  She was also noted to have "minor" back troubles during her AIT with a medic discovering her scoliosis.  Examination demonstrated noticeable scoliosis with a definite asymmetry and hump of the right thoracic region on forward bending.  Otherwise, the Veteran had good motion of her back.  The orthopedic physician diagnosed symptomatic scoliosis of the thoracolumbar spine which existed prior to service and was not aggravated during service.  The examiner also provided the following assessment of the Veteran's present condition:

The patient is able to do sedentary work called for by her MOS, but she is unable to take the rigors of military service.  The field equipment that she is called upon to carry sometimes bothers her back.  She would undoubtedly be able to live a normal life as a civilian with minimum discomfort, but she is unable to endure the physical demands of the service.

In the November 2009 JMR, it was asserted that the Board's analysis had previously been insufficient regarding whether the Veteran's pre-existing scoliosis was permanently worsened by her military service.  The JMR noted that the Veteran had complained of back pain in March 1980, seven months prior to her fall.  The JMR then questioned the Board's discounting of a VA health care provider's comment that the Veteran's back pain was likely related to service.  

The Veteran's representative also submitted a statement in March 2010, arguing that the evidence demonstrated that the Veteran's pre-existing scoliosis was in fact aggravated during her time in service.  The representative reasoned that because the her scoliosis was not noted on her enlistment physical, that it was apparently unnoticeable, or without an clear manifestations, when she entered service.  This conclusion is somewhat dubious, considering the fact that the Veteran specifically denied having ever had any back pain on her medical history survey completed in conjunction with her enlistment physical, despite clearly experiencing back pain in the years leading up to her enlistment that was significant enough to warrant medical treatment.  As such, if anything, the Veteran misled the medical professional who was examining her at enlistment by specifically denying a condition that had clearly existed in the recent past; and therefore, while the Veteran's enlistment physical noted a normal spine, the Veteran's glaring omission, renders that conclusion suspect, particularly in light of the comments in the service treatment records which repeatedly reference the Veteran's back problem beginning prior to enlistment.  The Board cannot find major fault with the entrance examiner for not finding evidence of the back disability prior to service, particularly in this factual situation where it is clear that the Veteran was (deliberately or otherwise) concealing the fact that she had a back problem when she entered the military, as she attempted to do with the Board itself in her substantive appeal.

The representative continued that in September 1980, nearly a year into service, the Veteran experienced chronic back pain, and was placed on restricted activity, which he argued showed evidence that the onset of the Veteran's back pain was close in time to her actual back injury in service.

The representative then pointed to a VA medical opinion in 2003, arguing that the failure of the medical professional to review the Veteran's claims file was ultimately immaterial to the probative value of the opinion.  The representative's rationale was that the data relied upon by the medical professional was material and accurate, suggesting that the reported history as provided by the Veteran and upon which the medical professional appeared to rely, had not been shown to be faulty or unreliable, not conceding the fact that the Board has made such a factual finding in this case. 

The medical opinion in question is the April 2003 letter which was discussed in detail above.  However, after reviewing the opinion, the Board concluded that overall, the VA clinician lacked a sense of context of the entire evidentiary record involving the Veteran's symptomatic scoliosis which pre-existed service, a Medical Board examination report which found that the Veteran's scoliosis was not aggravated during service, and a January 1982 VA C&P examination report which questioned the Veteran's "presentation" at that time.  Thus, the Board found, and continues to find, that ultimately the April 2003 opinion is entitled to little, if any, probative weight when compared to the entire evidentiary record because the doctor relied on the fact that the Veteran was telling his the truth, which she was not.  This is not simply a situation in which the Board is finding that this examination is weak because the examiner did not have the ability to review the claims file, it is much more.  The ultimate factual finding of whether or not the Veteran is telling the truth or not telling the truth regarding his back history to the April 2003 examiner is not the examiner in April 20003, it is the Board.

In this regard, this situation provides the most intricate situation that the VA, the Board, and the Veterans Court face in the fair adjudication of a case:  What do we do when a person (deliberately or otherwise) does not tell their doctor the complete story regarding the history of their disability in order to obtain compensation?  The motivation the Veteran has in this case to do this is unusually, and very unfortunately, clear within a detailed review of the Veteran's claims file that has been undertaken by the undersigned.  In order to avoid further litigation in this matter, and meet the requirements of the Court in this case, the credibility determination of the Board must be unambiguous.  These findings do not, in any way, undermine the Veteran's important military service to this country, which is not in question. 

How does the Board know that the Veteran did not tell the doctor in April 2003 that she had a pre-existing back disability prior to service?  The factual basis for this finding (beyond simply a plain reading of the medical report in question) is clear within the context of this case:  In her substantive appeal, a VA Form 9, received in September 2003, five months after the April 2003 medical report, the Veteran argued that her scoliosis "DIDN'T existed prior to service".  The Veteran provided the same inaccurate medical history to her doctor that she provided to the Board.      

This conclusion is further strengthened by the development which was obtained following the Board's March 2010 remand.  As explained, the Board disagreed with the assertions made in the JMR and the representative's letter; however, in an effort to avoid another joint motion, the Board concluded that it would be most prudent to obtain a medical opinion of record to address the complex medical questions in this case.  

The Board asked the VA examiner to provide an opinion as to whether the evidence clearly and unmistakably established that the Veteran's scoliosis, which existed prior to service, was not aggravated during service; and to determine if any other acquired spine disorders are currently present and, if so, to render a medical opinion as to whether it is at least as likely as not that any currently diagnosed back disorder was incurred in the Veteran's military service from October 1979 to January 1981.

In November 2011, the Veteran underwent a VA examination.  The examiner reviewed the Veteran's claims file and considered the questions posed in the Board remand.  With regard to the question of whether the Veteran's back disability was aggravated by the Veteran's military service, the examiner found that the evidence clearly and unmistakably showed that the Veteran's pre-existing condition was not aggravated beyond its natural progression by an in-service injury, event or illness.  The examiner explained that given the Veteran's age upon entrance into the military, her spinal growth plates were closed, and thus the only way to change the degree of spinal curvature, other than by natural progression, would be by spinal fracture or ligamentous disruption, neither of which was shown to have occurred.

This opinion has not been subsequently refuted or questioned by any supplemental medical evidence.  From the examination report, it is clear that the examiner reviewed the claims file, which contained the April 2003 medical opinion, and was familiar with the evidence of record.  The opinion was rooted in the evidence of record, and a plausible, medically sound, explanation was provided for the examiner's conclusions.  As such, the Board concludes that the opinion contained in the is examination report is extremely probative and is therefore entitled to great weight. 

The VA examiner's opinion addressed the question of whether the Veteran's pre-existing scoliosis was aggravated by her military service, but found that the evidence clearly and unmistakably showed that it was not aggravated by service by VA standards.  

As explained, this opinion is the most probative evidence of record, and when combined with the other evidence of record, such as the medical board report, suggesting that the Veteran's pre-existing scoliosis was not aggravated by her military service, the evidence clearly and unmistakably establishes that the Veteran's scoliosis, which existed prior to service, was not aggravated by her military service.

Furthermore, to the extent that the Veteran contends that she injured her back in service above and beyond her scoliosis, the VA examiner in 2011 opined that it was less likely than not that any back disability was caused by her military service.  The examiner explained that the service record did not document objective findings consistent with a high energy injury to the soft tissue or osseous structures of the lumbar spine, such as fracture or dislocation; and, in the absence of such findings, a post traumatic or chronic inflammatory process is less likely than not.  Additionally, it was found that the Veteran was on active duty for fewer than 10 years, and thus any micro trauma that the Veteran sustained during active duty, even in aggregate, would be insufficient to initiate and sustain a post traumatic or chronic inflammatory process, since the literature suggested that a 10 year exposure was a threshold.  Moreover, the Veteran's radiographs did not reveal any advanced degenerative changes and therefore were inconsistent with a post traumatic process.

The Veteran has insisted that she has continuously had back pain since her time in service; and she submitted statements from friends and family suggesting that she has had back pain for a number of years.

The Board remanded the Veteran's claim to obtain medical records from the Veteran's time in service, but there is no record of back pain for approximately 20 years after June 1982.  Moreover, even if it was believed that the Veteran continued to have back pain since service, as explained above, lay people are not considered to be competent to assess what the cause of that pain would be; that is, whether the back pain was the natural progression of the Veteran's scoliosis which pre-dated her entry into service.

Because the Veteran had a chronic back disability which predated her entry into service, a medical opinion was the most probative evidence, as it was provided with someone who was medically qualified to address the etiology of the Veteran's current back problems.  Unfortunately, here, the examiner concluded that it was less likely than not that any back disability, other than the Veteran's scoliosis, either began during or was otherwise caused by her military service.  This opinion is given great weight as it was grounded in the medical evidence of record and was supported by a sound rationale.  Thus it is found to be more probative than was the April 2003 medical statement whose conclusions were undermined above.

Additionally, the Veteran's credibility is undermined by the fact that on more than one occasion she was found to be reporting symptoms that were out of proportion with her physical findings on examination.  For example, at the January 1982 VA examination, the examiner diagnosed the Veteran with chronic low back syndrome, and marked anxiety reactions with symptoms out of proportion to physical findings.  Similarly, at an evaluation in conjunction with a claim for Social Security Administration (SSA) disability in October 2008, Dr. M. stated that the degree of pain alleged by the Veteran did not match the physical findings during the examination.

As such, the criteria for service connection on a direct basis is also not warranted.

Headaches

The Veteran contends that her current headaches are related to headaches she experienced in service.  

The service treatment records confirm that the Veteran did voice complaints of headaches on two occasions while in service, in September 1980 and December 1980; but she was not diagnosed with a chronic headache disorder on either occasion.  Additionally, the Veteran reported headaches on her medical history survey completed in conjunction with her separation physical, but the medical officer did not diagnose any headache disorder, and on her separation physical the Veteran was noted to be neurologically normal.  

The Veteran has argued that her headaches have continued since that time.  For example, in her substantive appeal in September 2003, she stated that she had been getting treatment for the above SC disabilities (presumably scoliosis and headaches since these were the two listed conditions) for over 20 years at the VAMC in Miami since January 1981.  The Board sought copies of any missing VA treatment records in a March 2010 remand, specifically requesting that any records from 1981 onward be requested from Miami VAMC, including a request that any existing hardcopy clinical records be provided.  Nearly 1,000 pages of treatment records were obtained in response to the Board's request, but the vast majority of these records were from the late 1990s onward.  There were several records describing treatment in 1981 and 1982, but there was no record of any headache complaints or diagnoses in these records.  

In January 1982, the Veteran underwent a VA examination, but she did not voice any complaints of headaches at that time, and nothing about headaches was mentioned in the neurologic portion of the examination report.  

The first indication in the record of treatment for chronic headaches is dated in  approximately 2003, more than 20 years after the Veteran's separation from service.  
Yet, it was noted in a March 2004 VA progress note that the Veteran's migraine headaches were "relatively new this year".  The note also indicates that the Veteran reported her headaches were related to stress.

The United States Court of Appeals for the Federal Circuit has determined that such a lapse of time is a factor (one of many) for consideration in deciding a service connection claim.  See Maxson v. Gober, supra (holding that it was proper to consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).  The Veteran's representative attempted to distinguish Maxson, suggesting that it was an aggravation case in which the absence of continuing symptoms could indeed be probative on an alleged worsening of a condition.  He then argued that Maxson does not stand for the proposition that a mere lapse in treatment for a period of time supports rejection of a claim.  The Board agrees that a mere lapse in treatment is not in and of itself dispositive.  However, the Board does believe that a lengthy period without medical complaints about a condition can be considered as a factor in resolving a claim, even a claim for service connection with in-service symptomatology. 

The rationale advanced by the representative as to why the Board should not consider the absence of records was that there are numerous reasons that people do not consult a doctor, even with legitimate medical condition, including lack of money, distrust/dislike of doctors, lack of severity of symptoms, etc., which is true.  However, if anything, regarding the Veteran, it is abundantly clear from reviewing the Veteran's claims file that she does not fear the pursuit of medical treatment, as evidenced by the fact that more than 1,000 pages of VA treatment records have been provided.  In fact, in a March 2004 statement, the Veteran's VA doctor reported that she had made "frequent" visits to the medical center, including 17 in the past year with two of the trips to the emergency room.  As such, it is clear that the Veteran has been more than willing to seek medical attention.  In this case, the silence of the Veteran during this treatment is significant regarding this problem.

In August 2011, the Veteran's brother stated that when she first got out of the army in 1981, she went to the VAMC in Miami to be treated for scoliosis.  He reported that after the hospital visit, she would frequently lock herself in her room or sleep all day because of pain.  He stated that the Veteran would complain of headaches and state that the only way to get relief was to lock herself in a dark room.  The brother asserted that after weeks of this he took her back to the VAMC, and that during this visit, the doctors indicated that the Veteran had migraines.

As described, the Veteran did voice several complaints of headaches in service, but following service there is no record of any headaches being complained about for a number of years.  

The Veteran and her brother assert that she was treated for headaches shortly after leaving service.  However, while VA treatment records from that era are of record, there is no mention of any headaches.  This is taken as evidence against the credibility of the provided lay statements.  

Additionally, no headache disorder was diagnosed on the Veteran's separation physical, and no complaints of  headaches were voiced at the VA examination in 1982; providing additional evidence against the conclusion that the Veteran had a headache disability which originated in service and continued thereafter.  These records were transcribed contemporaneously with the provided treatment and are considered to be more probative of the Veteran's condition in the years following service than are statements that are attempting to recollect events that allegedly occurred several decades earlier, and which are being submitted in direct connection to a claim for monetary benefits.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (noting that contemporaneous evidence has greater probative value than history as reported by a veteran); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 

The Board acknowledges the Veteran's assertion that she has a headache disorder which began in service and has continued to the present day; and, as the Veteran's representative pointed out, the Board is prohibited from finding lay evidence not credible on the sole basis of a lack of contemporaneous records.  However, silence in a record can sometimes be relied upon as contradictory evidence; specifically, the silence in record can be weighed against lay testimony if the alleged injury, disease, or related symptoms would ordinarily have been recorded in the medical record being evaluated by the fact finder.  See Kahana v. Shinseki, 24 Vet. App. 428, 439 (2011) (Lance, J., concurring) (discussing credibility in relation to medical evidence); Fed. R. Evid. 803 (7) (the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).  

For this negative inference to be made, the Board must make two findings: first, that the record being evaluated is complete in relevant part; and, second, that the injury, disease, or related symptoms would ordinarily have been recorded had they occurred.  Here, the Veteran asserts that she had headaches continually after service; yet she failed to mention any headache problems at a VA general medical examination in January 1982.  There is no suggestion that the examination was incomplete or that the examination report is incomplete, and if the Veteran was experiencing headaches, as pernicious as she reports, one would expect some such compliant to have been recorded.  As such, the lack of any finding of headaches at this examination severs the continuity of symptomatology and undermines the statements that were submitted by the Veteran and her brother years later.  

This conclusion is further supported by the lack of any reference to headaches in the post-service treatment records for many years after service.
 
Beyond the above, there are the credibility determinations regarding the Veteran and her other claim, as cited above, which only provides more evidence against her recollections.  Based on the Veteran's conflicting statements, the Board finds that the Veteran is not credible.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.) 

As such, the Board concludes that service connection may not be established based on post-service continuity of symptomatology for headaches seen in service.  Service connection may still be established if the Veteran's current headache disorder is shown by a medical opinion to either have begun during or have otherwise been caused by the Veteran's military service. 

The Board in fact specifically sought a VA examination and medical opinion to ascertain the etiology of the Veteran's headache disorder.  The examination was provided in September 2011.  The examiner reviewed the Veteran's claims file, noting that she had been diagnosed with migraine variants in 1980, and with cervicogenic headaches in 2010.  The Veteran reported that while in basic training in 1979, she was part of a gas mask exercise.  She indicated that her mask had a hole in it, which forced her to remove her mask.  She denied having experienced any headaches prior to this test, but asserts that she immediately began having headaches after this incident.  She reported currently experiencing headaches 2 to 3 times per week.  The examiner observed that the Veteran had numerous mentions of chronic headache treatments in her VA medical records, but noted that they appeared to start around 2003; although the examiner did acknowledge that the Veteran complained of a severe headache in December 1980 while still in service.

Having reviewed the evidence of record in its entirety, the examiner concluded that it was less likely than not that the Veteran's current headache disability either began during or was otherwise caused by her military service.  The examiner explained that there were two reports of headaches in 1980, but neither complaint resulted in an actual diagnosis of migraine headaches in service, and there were several statements by the Veteran alleging that only her back pain had worsened during service.  The examiner observed that there was no mention of any increased headaches.

The examiner acknowledges that the Veteran had been diagnosed with cervicogenic headaches and with migraine headaches, but noted that these treatments and diagnoses appeared to have occurred after service.  The examiner acknowledged that it was possible that the two instances of headache mentioned while on active duty could have represented the onset of migraine headaches, because her enlistment physical showed no prior headache syndrome, but the examiner found that such a conclusion was too speculative to make.

No other medical opinion has been advanced that calls into question, the examiner well-reasoned conclusion; and the Veteran is not considered competent, that is medically qualified, to assess the etiology of a headache disorder.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).   

As such, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for headaches.  Accordingly, the Veteran's claim is denied.



Acquired psychiatric disorder

The Veteran contends that she suffers from an acquired psychiatric disorder secondary to her scoliosis and headaches.

Generally, a disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a) (as in effect before and after October 10, 2006).

Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease, will be service connected.  However, VA will not concede that a non-service-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310 (b), added effective October 10, 2006, 71 Fed. Reg. 52744-52747 (Sept. 7, 2006).

In cases of aggravation of a Veteran's nonservice-connected disability by a service-connected disability, such Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  38 C.F.R.  § 3.322.  38 C.F.R. § 3.310, the regulation which governs claims for secondary service connection, has been amended during the course of the Veteran's appeal.  The intended effect of this amendment is to conform VA regulations to the Allen decision, supra.  71 Fed. Reg. 52,744 (Sept. 7, 2006).  Since VA has been complying with Allen since 1995, the regulatory amendment effects no new liberalization or restriction in this appeal.

The first requirement for any service connection claim is the existence of a current disability.  The VA treatment records indicate that the Veteran holds current diagnoses of depression and dysthymia.  Based on the above, the evidence indeed shows a current acquired psychiatric disorder.

The second requirement for secondary service connection is a current service-connected disease or injury.  38 C.F.R. § 3.310(a).  However, the Veteran is not currently service connected for any disability, and this decision has specifically concluded that service connection is not warranted for either a back disability or for a headache disorder.  The Veteran is therefore ineligible to claim secondary service connection for any disability.

The Board will now address this claim on a direct basis.

The third requirement for establishing service connection is medical evidence that the claimed disability is proximately due to or the result of service.  

To fulfill the burden of proof for service connection, the medical evidence must demonstrate that the current disability was at least as likely as not (a 50 percent probability) caused by, or a result of, military service.  

The service treatment records are silent for any complaints, diagnoses, or treatments for any psychiatric disorder.  On a medical history survey completed in October 1980, the Veteran noted having depression/excessive worry; which was noted to be a situational stress reaction.  

In October 1980, the Veteran wrote a statement in which she stated that the only problem which worsened while she was in the military was her back, providing factual evidence against her own claim.

The post-service treatment records include ongoing treatment and diagnoses for depression and dysthymia beginning in 2003, more than 20 years after separation from service.  

In November 2003, the Veteran was seen with a single episode of major depressive disorder.  The Veteran was noted to be unemployed and living with her six children.  She complained of being depressed due to the financial situation she was in.  In February 2004, the Veteran complained that she had been depressed since her fall in the military.  She was diagnosed with depressed mood secondary to her general medical condition.  It was noted that the Veteran had severe social and financial problems.  She also alleged that she had been sexually abused when she was 19, prior to enlisting in the military.

An April 2004 record included a diagnosis of dysthymia after a focused discussion of the Veteran's claimed non-military sexual trauma, with no mention of service or any physical problems.  Another April 2004 VA treatment record attributes the Veteran's depression to family troubles and financial difficulties.  The post-service records overall relate the Veteran's depression to family troubles, financial issues, homelessness, and the non-military sexual trauma.  There is no indication that the acquired psychiatric disorder stems from service or any physical problems; aside from the Veteran's own assertions.

Simply stated, the Board finds that the post-service treatment records (overall), and the service records provide evidence against this claim.  There is no clear medical indication, or even suggestion, that any currently diagnosed psychiatric condition is proximately due to or the result of the Veteran's time in military service.

As described, no psychiatric problems were found by on the Veteran's separation physical, and following service, no psychiatric disorder was diagnosed for many years.  Even then, the psychiatric problems were consistently related to the Veteran's life situation and not in any way to her time in military service.  While the Veteran believes that she has a psychiatric disability as a result of service, she is not medically qualified to advance such an opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Additionally, while the Veteran did complain about depression/excessive worry on her medical history survey completed in conjunction with her separation physical, she was simply found to have a situational stress reaction.  This would be understandable, since the Veteran was being medically discharged from the military at that time, which would undoubtedly be a stressful time in anyone's life.  However, following service there is no mention of any psychiatric problems for many years.  As such, the Board concludes that there is insufficient evidence to establish that a psychiatric disorder began in service and continued to the present day.
 
Based on the above, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder on a direct or secondary basis.  In denying her claims, the Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the Veteran's claims, the doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits and must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  With respect to service connection claims, a section 5103(a) notice should also advise a claimant of the criteria for establishing a disability rating and effective date of award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in January 2003, February 2003, May 2004, June 2004, July 2004, March 2005 and September 2007 that fully addressed all three notice elements and were sent prior to the initial AOJ decisions in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of her and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in her possession to the AOJ.  The September 2007 letter also informed the Veteran how disability ratings and effective dates were established. Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to content. 

The Board finds that any defect concerning the timing of the notice requirement was harmless error.  Although the notice provided to the Veteran may not have been given prior to the first adjudication of the claim, the Veteran has been provided with every opportunity to submit evidence and argument in support of her claim and ample time to respond to VA notices.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Additionally, the Veteran's claim was readjudicated following completion of the notice requirements.
 
As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records have been obtained dating back to the Veteran's time in service.  Social Security Administration (SSA) records have also been obtained, and the Veteran has not alleged receiving any private treatment since leaving service for her back (although several pre-service private treatment records are of record), headache or psychiatric disabilities.  Additionally, the Veteran was offered the opportunity to testify at a hearing before the Board, but she declined.

The Veteran was also provided with several VA examinations (the reports of which have been associated with the claims file) that addressed the etiology of her back condition and her headache disorder.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement, as in this case, suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279. 

With regard to the Veteran's psychiatric claim, no competent evidence has been presented suggesting indicating any connection whatsoever between her acquired psychiatric disability and her military service.  Therefore, VA's duty to provide an examination was not triggered.

It is important to note that the Board has reviewed the JMR in detail.  If the parties of the JMR disputed the Board's finding on some other issue that they have not addressed, it is suggested that the JMR would have been the moment to make this point clear, rather than at a later date (after this decision).  Decisions from the Court have repeatedly cautioned the parties of JMRs that they should not provide one basis to vacate and remand a decision from the Board, and then (once the actions requested have been undertaken, as in this case) find another reason to vacate and remand a decision from the Board based on the same facts that were before them when the case was first before the Court (as in this case).  See Massie v. Shinseki, No. 09-3397 (U.S. Vet. App. Dec. 19, 2011) (in which the Court stated that it is troubled that the current system "provides very little incentive for an attorney practicing before VA to present all available arguments to the agency in one comprehensive appeal to the Board where veterans' claims can be resolved in a timely matter").  

VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.
 

ORDER

Service connection for scoliosis based on incurrence or aggravation during service is denied.

Service connection for headaches is denied.

Service connection for an acquired psychiatric disorder is denied.


____________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


